The plaintiff failed to demonstrate a reasonable excuse for his default in opposing the defendants’ motion pursuant to CPLR 3216 to dismiss the complaint (see Bazoyah v Herschitz, 79 AD3d 1081 [2010]). He also failed to demonstrate a potentially meritorious opposition to the defendants’ motion (id. at 1082), as he failed to “establish a . . . justifiable excuse for his failure to timely file a note of issue and . . . meritorious cause of action” (Umeze v Fidelis Care N.Y., 17 NY3d 751, 751 [2011]; see Gache v Incorporated Vil. of Freeport, 202 AD2d 470, 470-471 [1994]). Accordingly, the Supreme Court properly denied his motion pursuant to CPLR 5015 (a) (1) to vacate the prior order granting the defendants’ motion. Rivera, J.P, Florio, Eng, Hall and Cohen, JJ., concur.